TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 28, 2020



                                     NO. 03-19-00741-CV


                                  E. E. and C. C., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




      APPEAL FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                       OPINION BY JUSTICE TRIANA




This is an appeal from the order signed by the trial court on October 11, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

court’s order. Therefore, the Court reverses the trial court’s order terminating the mother’s

parental rights and remands that portion of the cause to the district court for further proceedings

consistent with this opinion. We instruct the district court to commence any new trial on remand

no later than 180 days after the mandate is issued by this Court. We otherwise affirm the district

court’s order of termination. Because Appellants are indigent and unable to pay costs, no

adjudication of costs is made.